Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
			Priority and Status of the Claims
1. 	This application is a 371 of PCT/US2018/051195 with a filing date 09/14/2018, which claims benefit of 62/688,086 with a filing date 06/21/2018, 62/652,432 with a filing date 04/04/2018, 62/575,577 with a filing date 10/23/2017, and 62/558,589 with a filing date 09/14/2017. 
2.	Amendment of claims 1-2 and  32, cancelation of claims 3-31, 33-48, 57-58, 61-62, 64-65 and 71 in the amendment filed on 02/23/2022 is acknowledged. Claims 1-2, 32, 49-56, 59-60, 63, 66-70 and 72-73 are pending in the application. 
Reasons for Allowance	
  		           3. 	Since Im et al. ‘357 does not claim the instant methods of use, therefore it is 
              distinct from the instant invention.  The rejection of claims 1-2 and 32 under the 
              obviousness-type double patenting over Im et al. ‘347 have been overcome in the 
             amendment filed on 2/23/2022.
4.	Claims 1-2, 32, 49-56, 59-60, 63, 66-70 and 72-73 are neither anticipated nor   rendered obvious over the record, and  therefore are allowable.  A suggestion for modification of a reference to obtain the instant methods of use, processes of making has not been found.  Claims 1-2, 32, 49-56, 59-60, 63, 66-70 and 72-73 are allowed.           
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
		Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REI TSANG SHIAO whose telephone number is (571)272-0707.  The examiner can normally be reached on 8:30 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Lundgren can be reached on 571-272-5541.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/REI TSANG SHIAO/


Rei-tsang Shiao, Ph.D.Primary Examiner, Art Unit 1629                                                                                                                                                                                                        

February 28, 2022